THOMPSON, Judge,
Dissenting:
Respectfully, I dissent. I agree with the majority’s interpretation of the law that in calculating income for child support only the amount distributed to a partner should be considered income. I also agree courts should consider Schedules K-l to determine whether a party has income from a partnership. I disagree with how the majority has applied its interpretation of the law to resolve this case.
The majority opinion states it is significant that Amie’s Schedules K-l are not in the record, there is no evidence in the record that Amie in fact received any distribution and “[h]ad Todd obtained a copy of Amie’s Schedule K-l he would have known if Amie, in addition to the allocation of income, received a distribution.” Respectfully, I submit Todd satisfied his burden to obtain this information through his interrogatories and request for production of documents after filing his motion for modification. See Combs v. Daugherty, 170 S.W.3d 424, 426 (Ky.App.2005).
Todd propounded interrogatories on Amie seeking to determine the specifics of Amie’s income from all sources. While Amie disclosed her gross income from the partnership, Amie discounted this amount as being part of her income for purposes of child support calculations and did not disclose the amount she received as a distribution from the partnership.11
Todd specifically requested production of Amie’s Schedules K-l and any income from this source.12 Amie’s response failed to provide her Schedules K-l and the income they listed.
Because the portion of the evidentiary hearing containing the testimony of the parties and Atwell was not made part of *179the record on appeal, it is unclear whether testimony was given only as to the amount of the allocation of the partnership income Amie received as given on her Forms 1040, or if such testimony also included the amount of the distribution of partnership income she received. However, Atwell’s letter indicates Amie should have some distribution income to report: “it is generally the policy of the entity’s management to distribute enough cash annually to the partners to cover their Federal and state tax liabilities.”
The family court did not consider Amie’s income from her partnership interest in determining her total income. Todd properly filed a motion to alter, amend or vacate because the trial court failed to make findings as to the amount of Amie’s partnership income, and to consider such income in modifying Todd’s child support obligation. The family court was required to make a good faith effort at fact finding on this issue after its deficiency was brought to its attention as required by CR 52.04. Truman v. Lillard, 404 S.W.3d 863, 867-868 (Ky.App.2012).
We do not know whether the family court rejected any consideration of Amie’s income from the partnership because it rejected using the allocation of income from the partnership listed on her Form 1040 as income (as does the majority opinion) or because it determined any amount Amie received from a partnership distribution should not be considered income. If the former, the family court needed to make additional findings as to the amount Amie received as part of a partnership distribution to calculate her income. If the later, it abused its discretion by failing to consider this amount income.
I would reverse and remand for the family court to make specific factual findings as to what income Amie received as a distribution from the partnership and use this amount in calculating her total income before determining the amount of child support.
Accordingly, I dissent.

. INTERROGATORY NO. 1: Please state your gross income from all sources for calendar years 2010 and 2011, including a breakdown of the amount of each type of income received (wages and salary, investment income, etc.). Please include all income regardless of whether it was reported on your income tax returns.
ANSWER NO. 1: 2010 gross income of $163,289.00. However, my gross income from my employment is $52,415.00. The additional income I received is from estate planning arrangements put in place by my father as described in the letter from Seth F. Atwell, CPA. A copy of which is attached hereto.
2011 gross income of $169,584. However, my gross income from my employment was $52,915.00.
INTERROGATORY NO. 2: Please state your gross income to date from all sources for calendar year 2012, including a breakdown of die amount of each type of income received (wages and salary, investment income, etc.). Please include all income regardless of whether it was reported on your income tax returns.
ANSWER NO. 2: As of December 15, 2012, my gross income was $59,553.34.
INTERROGATORY NO. 3: Please state whether you received any payments from any source during 2010, 2011, or 2012 which are not included in your description of income in response to Interrogatories 1. or 2., and if so the amounts and nature of such payments.
ANSWER NO. 3: None.


. REQUEST NO. 1: Please provide copies of your U.S. and Kentucky income tax returns for tax years 2010 and 2011 as well as copies of any ... K-l forms ... on which income was reported to you for such years, regardless of whether such income was reported on said returns.
[[Image here]]
REQUEST NO. 3: Please provide copies of documentation of any gross income received from all sources for calendar years 2010, 2011, and 2012, including any ... K-l forms[.]
REQUEST NO. 4: If you received any payments described in Interrogatory No. 3 during 2010, 2011, or 2012, please provide copies of documentation of any such payments.